Citation Nr: 1502711	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  07-17 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected low back disability.  

2.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected low back disability.  

3.  Entitlement to an initial rating in excess of 20 percent for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  During the course of the appeal, the Veteran relocated, and jurisdiction over her case was transferred to the RO in Louisville, Kentucky.  

During the pendency of the appeal, a May 2007 RO decision granted an increased 20 percent disability rating for the Veteran's service-connected low back disability, effective June 21, 2005.  The Veteran has continued to express disagreement with the current 20 percent rating; therefore, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In October 2010, December 2012, and most recently in September 2013, the Board remanded the Veteran's appeal for further evidentiary development.  VA continued the previous denials in a December 2013 supplemental statement of the case (SSOC) and the appeal has now been returned to the Board for further appellate consideration.  As discussed below, the Veteran was most recently afforded a VA examination in conjunction with her claims in November 2013 which substantially complied with prior Board remand directives. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  Moreover, any defect in compliance with the prior remand directives is deemed harmless, given the Board's favorable decision herein.  

The issues of entitlement to service connection for a right hip disability and for depression, to include as secondary to a service-connected disability, have been raised by the record in the Veteran's May 2008 VA Form 9 substantive appeal, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, her right ankle disability is caused by or aggravated by her service-connected low back disability.  

2.  Resolving reasonable doubt in the Veteran's favor, her right knee disability is caused by or aggravated by her service-connected low back disability.  

3.  For the entire period on appeal, the Veteran's service-connected low back disability has been manifested by no worse than forward flexion of the thoracolumbar spine limited to 45 degrees and combined range of motion of the thoracolumbar spine limited to 110 degrees, without favorable or unfavorable ankylosis, or incapacitating episodes of intervertebral disc syndrome (IVDS).  

4.  Since November 12, 2013, the Veteran's low back disability is also manifested by moderate sciatic radiculopathy of the right lower extremity.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).  

2.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).  

3.  The criteria for an initial disability rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. § 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5242 (2014).  

4.  The criteria for a separate 20 percent rating for moderate sciatic radiculopathy of the right lower extremity have been met since November 12, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8520 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The Veteran was provided with notice regarding her initial service connection claims in July 2005.  Given the Board's favorable decision herein, no further discussion of VA's duties to notify and assist is required regarding the Veteran's service-connection claims on appeal.  Additionally, the Board notes that the Veteran's appeal regarding her service-connected low back disability stems from her disagreement with the initial disability rating assigned.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is required regarding the Veteran's claim for an increased initial disability rating for her service-connected low back disability.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records, and various lay statements, all of which have been associated with the claims file.  

Additionally, VA has provided relevant examinations in October 2005, January 2011, December 2012, and November 2013.  As noted above, this matter was previously remanded by the Board in October 2010, December 2012, and most recently in September 2013, for further evidentiary development.  Following the September 2013 Board remand, the most recent VA examination was conducted in November 2013.  Therein, the VA examiner adequately and substantially addressed the directives of the September 2013 Board remand.  Given this, the Board finds there has been substantial compliance with the requested development.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  Given the above development, the Board finds that the VA examinations and opinions, when read together and considered as a whole, are adequate to decide the Veteran's claims on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor her representative has identified any outstanding evidence relevant to her claims on appeal.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Right Ankle & Right Knee

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2013).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise, such that service connection for the Veteran's right ankle and right knee disabilities is warranted as secondary to her service-connected low back disability.  

In this case, there are conflicting medical opinions regarding the existence and diagnosis of right ankle and right knee disabilities, in addition to their etiology.  

The Veteran was afforded an initial VA examination in October 2005, at which time the examiner diagnosed mild degenerative joint disease (DJD) and osteoarthritis of the Veteran's right knee and right ankle, based upon x-ray evidence, which was found to be less likely than not due to her active service.  

The subsequent October 2010 Board remand noted that the Veteran had asserted that her right knee and right ankle disabilities were secondary to her service-connected low back disability.  Therefore, she was afforded a subsequent VA examination in January 2011.  At that time, the examiner found no evidence of a right knee or right ankle condition given a normal physical examination and normal x-ray studies.  Therefore, the examiner opined that the claimed right knee and right ankle conditions were not due to active service or secondary to the Veteran's service-connected low back disability.  

In September 2012, the Board again remanded the Veteran's right knee and right ankle claims for further development.  In particular, the Board found that the January 2011 VA examiner failed to address the prior October 2005 VA examination report which documented a diagnosis of mild DJD of the right knee and ankle based upon x-ray findings of mild osteoarthritis.  

The Veteran was afforded an additional VA examination in December 2012.  The examiner found that there was a lack of sufficient clinical evidence to establish current right knee or right ankle conditions.  Upon range of motion exercises, she noted "slowed, deliberate motion" of the right knee and slightly decreased range of motion of the right ankle; however, she stated that all objective findings and observations, including x-rays, were normal.  In particular, the examiner noted that there was no confirmed diagnosis of right ankle or right knee  DJD or osteoarthritis on the current examination.  

The Board again remanded the matters in September 2013 and reiterated the importance for a VA examiner to reconcile and discuss the prior findings from the October 2005 VA examination, which noted documented a diagnosis of mild DJD of the right knee and ankle based upon x-ray findings of mild osteoarthritis.  

Most recently, at the November 2013 VA examination, the examiner conducted a thorough physical examination and reviewed all of the prior VA examinations.  In particular, he noted review of the actual films (not just the prior examination reports) and noted that there did not appear to be DJD or osteoarthritis on the Veteran's x-rays.  He noted that her joint surfaces were smooth, with no irregularities or narrowing, and stated that it appeared her x-ray results were "over-read" in the previous October 2005 VA examination.  

However, the November 2013 VA examiner did proceed to diagnose right chronic peroneus longus muscle strain and tendonitis of the Veteran's ankle, lower leg, and knee based on tenderness on palpitation inferior to the right lateral ankle bone, extending to the right fibular head, as well as the Veteran's symptomatology.  He noted that the proximal end of the tendon attached indirectly to the lateral meniscus, which would help explain the Veteran's knee pain in the face of x-rays which were negative for DJD and physical exam findings.  

Regarding a relationship between the Veteran's right knee and ankle conditions and her service-connected low back disability, the examiner pointed out that while there is evidence in favor of right lumbar radiculopathy, such as history and previous exams, there is also evidence against it, such as the normal EMG and an MRI that are not consistent with radiculopathy.  He stated that whether or not lumbar radiculopathy is involved in the Veteran's right knee and ankle claims is in equipoise.  He noted that, in short, the Veteran has "neither DJD nor 'no [diagnosis]' of the right knee and ankle."  Based upon current findings, he diagnosed chronic muscle strain and tendonitis of the right peroneus longus and anterior tibialis muscles.  Finally, he opined that the Veteran's chronic anterior tibialis muscle strain and tendonitis of the right ankle and chronic peroneus longus muscle strain and tendonitis of the right ankle, lower leg, and knee are both at least as likely as not caused by the Veteran's service-connected low back disability.  He stated that the Veteran had a chronically altered gait due to her back condition, which is the most likely cause of her right knee and right ankle conditions.  

Thus, after consideration of all of the evidence, including the competent, highly probative, and thorough medical opinion of the November 2013 VA examiner, the Board finds that the evidence of record is at least in equipoise with regard to the Veteran's claims of entitlement to service connection for right knee and right ankle disabilities.  Therefore, with application of the benefit of the doubt doctrine, service connection for the Veteran's right knee and right ankle disabilities as secondary to her service-connected low back disability is warranted, and the claims are granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Increased Rating - Low Back Disability

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  For an initial rating claim such as the Veteran's, VA must consider the severity of disability for which the Veteran is eligible for service connection starting on the date the application was filed.  See id.; cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  The Board has herein given appropriate consideration to whether staged rating periods are warranted for any period on appeal.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14 (2014), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2014).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran's service-connected low back disability is currently evaluated as 20 percent disabling from June 21, 2005, under the General Rating Formula for Diseases and Injuries of the Spine and Diagnostic Code (DC) 5010-5242 regarding traumatic arthritis, confirmed by x-ray study, rated by analogy as degenerative arthritis of the spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5242 (2014).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

Intervertebral disc syndrome may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2014).  Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  

After a full review of the record, and as discussed below, the Board concludes that the Veteran is entitled to a separate 20 percent disability rating for moderate radiculopathy of the sciatic nerve, effective from the date of the most recent VA examination on November 12, 2013.  However, an initial disability rating in excess of 20 percent for the Veteran's low back disability is not warranted for any period on appeal.  

The Veteran filed her initial claim for service connection for a  low back disability in June 2005.  At that time, she reported that her back condition, in conjunction with her claimed right knee and right ankle conditions, resulted in pain and limited motion which affected every aspect of her life.  

VA treatment records from May and June 2005 contain the Veteran's report of back pain following a 1989 injury after a parachute jump.  She reported ongoing back pain which radiated down her right leg.  Upon examination in May 2005, she reported pain on light touch of the right lumbar area and decreased motor and sensory function in the right lower extremity; however, in June 2005, a review of neurologic systems documents the Veteran's coordination, sensory function, and reflexes were intact.  

Private treatment records document that Veteran's ongoing complaints of low back pain and hip pain, including after a 1999 motor vehicle accident.  The Veteran also underwent private physical therapy for right sacroiliac joint dysfunction.  

Upon VA examination in October 2005, the Veteran reported severe, constant back pain which radiated to the right lower extremity.  The examiner noted that spinal symmetry was normal; however, the Veteran displayed moderate muscle spasm and guarding, and she had an antalgic gait.  The following range of motion findings were documented:  forward flexion to 75 degrees ( with pain at 60 degrees), extension to 10 degrees (with pain at 10 degrees), bilateral lateral flexion to 20 degrees (with pain at 20 degrees), and bilateral lateral rotation to 30 degrees (with pain at 30 degrees).  There was no additional loss of range of motion upon repetition due to pain, fatigue, weakness, or lack of endurance.  Muscle strength and sensory examinations were normal, although reflexes were hypoactive on the left and right; however, electrodiagnostic testing revealed evidence of sensory axonal polyneuropathy in the muscles and nerves tested.  The examiner diagnosed right sacroiliac strain and DDD of the lumbar spine, with right sciatica, which had significant effects upon the Veteran's occupational activities, including decreased mobility, problems with lifting and carrying, and pain.  

In April 2006 and May 2006 statements, the Veteran Affairs stated that her range of motion was more limited than as shown by the December 2005 VA examination.  She further reported that she experienced muscle spasm and guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

VA treatment records from July 2006 contain the Veteran's continued report of low back pain which radiated down her right lower extremity; however, a concurrent active problem list does not reflect any neurologic findings or diagnoses.  

The Veteran's May 2008 VA Form 9 substantive appeal asserts that VA did not adequately characterize her low back disability given her functional impairment and functional loss.  Specifically, she reported an impact upon most of her daily activities, including difficulty walking, showering, putting on clothing, or any activity involving bending, pushing, pulling, lifting, crouching, reaching, twisting, or walking more than three minutes.  She stated that this impacted her home life and occupation as a registered nurse, as she was only able to work in a light duty status.  

A December 2010 statement by the Veteran reported continued functional impact upon her daily and occupational life as a result of her low back condition.  She described experiencing severe pain and numbness which radiates down her right lower extremity.  

An undated statement by the Veteran's daughter, received by VA along with the Veteran's December 2010 statement, reports that the Veteran always puts one hand on her lower back and walks with a limp, and that her pain is the most intense after activities that involve a lot of movement of her back.  She stated that the Veteran's back injury has had a severe negative impact upon her life.  

Upon VA examination in January 2011, the Veteran reported multiple types of pain associated with her back condition.  Her worse pain, located in the right lower lumbar spine area was deep and felt like it was in the bone.  She also described a cramping pain which radiated over her right buttock and down into her right groin.  She also reported chronic, constant pain in her lower back, and pain which radiated from her right foot up her right lower extremity.  She reported treatment including some physical therapy with good response.  The Veteran stated she experienced flare-ups of her back condition three or four times per month, which were severe in nature, lasted for hours, and limited her ability to stand or walk.  She reported three incapacitating episodes, lasting two days each, over the past year, where she was on bed rest; however, she also noted she never saw a doctor about these episodes.  Finally, she reported weakness in her right lower extremity, and a feeling like she was going to stumble over her right foot while walking.  

Upon physical examination, the Veterans' spinal symmetry was normal, although she was noted to have an abnormal gait, and to walk with a limp.  She displayed pain with motion and tenderness on the right side.  Range of motion testing revealed the following findings:  forward flexion to 55 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  Objective evidence of pain was noted upon active range of motion, but the specific degree at which pain first manifested with each measurement was not noted.  Moreover, weakness and fatigability were exhibited, without incoordination.  Upon repetition, range of motion was limited as follows: forward flexion to 45 degrees, extension to 25 degrees, left lateral flexion to 25 degrees, right lateral flexion to 15 degrees, and bilateral lateral rotation to 30 degrees.  

Reflex, sensory, and motor examinations were normal, and a related VA peripheral nerves examination in February 2011 documents EMG testing of the Veteran's right lower extremity which was normal, and showed no neurological impairment , including right peroneal and right tibial mononeuropathy or right L2-S2 radiculopathy, associated with her low back disability with symptoms of sacroiliitis.  Regarding functional impact upon the Veteran's ability to work, the examiner noted that the Veteran's low back disability should in no way prohibit her from performing in her current job as a telehealth nurse, or generally in a desk job.  

A subsequent VA examination was again afforded to the Veteran in December 2012.  At that time, she reported ongoing chronic back pain, with symptoms of right hip and leg heaviness and pain at times.  She reported flare-ups with prolonged standing, walking, or other activity which exacerbates her symptoms.  Upon physical examination, range of motion findings were documented as follows:  forward flexion to 60 degrees ( with pain at 50 degrees), extension to 25 degrees (with pain at 25 degrees), bilateral lateral flexion to 30 degrees (with pain upon right lateral flexion at 30 degrees), and bilateral lateral rotation to 20 degrees (with pain at 20 degrees).  Upon repetition, range of motion was limited as follows: forward flexion to 55 degrees, extension to 25 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  Functional impairment was documented as less movement than normal and pain on movement.  The Veteran displayed localized tenderness to palpation, without guarding or muscle spasm.  Muscle strength, reflex, and sensory tests were normal, with no radicular pain, signs, or symptoms due to radiculopathy, or other neurologic abnormality noted.  The examiner noted that the Veteran did not have IVDS and did not use any assistive devices for ambulation.  Imaging studies documented arthritis of the Veteran's spine, diagnosed as DDD.  Finally, the examiner noted functional impact upon the Veteran's ability to work, which the Veteran described as an inability to work as a floor nurse due to physical limitations; rather, she reported working as a telehealth monitoring nurse which involved sitting at a desk and using a computer, and less face-to-face contact with patients.  

VA treatment records subsequent to the December 2012 VA examination reflect the Veteran's ongoing reports of low back pain, with some physical therapy treatment.  

The Veteran was most recently afforded a VA examination concerning her low back disability in November 2013.  At that time, the Veteran reported working overtime at her job, which limited her time and energy to continue physical therapy exercises.  She reported constant back pain, exacerbated by physical activity, which extended down her right leg.  She described this as intense pain which produces numbness in her right lower extremity.  She also stated that her posture and gait were abnormal due to her back pain.  Upon physical examination, range of motion findings were documented as follows:  forward flexion to 45 degrees ( with pain at 0 degrees), extension to 10 degrees (with pain at 0 degrees), right lateral flexion to 15 degrees (with pain at 0 degrees), left lateral flexion to 20 degrees (with pain at 0 degrees), and bilateral lateral rotation to 10 degrees (with pain at 0 degrees).  The Veteran was unable to perform repetitive testing due to pain.  Functional impairment was noted as less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  The Veteran displayed localized tenderness to palpation, without muscle spasm or guarding.  Muscle strength testing was normal, without atrophy.  Reflexes were somewhat diminished on the right side.  Sensory testing was also normal.  The examiner noted that the Veteran displayed radicular symptoms of the right lower extremity, including mild constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and numbness, without other signs of radiculopathy; he indicated that the Veteran suffered from moderate sciatic radiculopathy of the right lower extremity with no other neurologic abnormalities noted.  The Veteran was noted to have IVDS, but did not have any incapacitating episodes over the past 12 months.  The Veteran reported occasional use of a cane for ambulation.  Finally, the examiner noted some functional impact upon the Veteran's ability to work, based upon her report.  

After considering the evidence as a whole, and as specifically discussed above, the Board finds that the Veteran is entitled to a separate disability rating for moderate sciatic radiculopathy of the right lower extremity, is documented upon VA examination on November 12, 2013.  While the Board is mindful that the Veteran has reported symptoms consistent with neurological impairment prior to this time, such lay statements are not competent to diagnose the existence of radiculopathy, or another neurological abnormality, prior to the November 2013 VA examination finding, even when considering the Veteran's occupational training as a registered nurse.  Moreover, the Board finds it probative that EMG testing in February 2011 revealed no such neurologic abnormalities.  

Additionally, neither the lay nor medical evidence of record reflects the functional equivalent of symptoms required for an initial disability rating in excess of 20 percent for the Veteran's low back disability for the entire period on appeal.  

The Board notes that for an increased 40 percent evaluation under DC 5242, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 15 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5242.  Such impairment was simply not documented during the appeal period, as forward flexion of the thoracolumbar spine was limited to no worse than 45 degrees, and there was no ankylosis noted, either favorable or unfavorable.  It follows, therefore, that the Veteran did not display the criteria of more severe ankylosis required for an increased 50, or 100 percent disability rating.  See id.  

The provisions for evaluating IVDS are also not for application for the Veteran's service-connected lumbar disc disease because the evidence of record does not document any incapacitating episodes with bed rest prescribed by a physician, and the most recent November 2013 VA examiner specifically noted there was no IVDS.  See 38 C.F.R. § 4.71a, DC 5243.  

The Board notes that the Veteran is competent to report her observable symptoms, including back pain and numbness or pain in her lower extremities.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although the Veteran has reported constant, chronic back pain, such pain is contemplated by the assigned disability rating.  See 38 C.F.R. § 4.59; see also Mitchell, 25 Vet. App. 32.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for an evaluation higher than the assigned 20 percent disability rating for the Veteran's low back disability.  

To the extent the Veteran seeks separate disability ratings for DDD of the lumbar spine, right sciatica, and right sacroiliac strain, the Board has herein granted a separate disability rating for the neurological manifestations of the Veteran's moderate sciatic nerve radiculopathy of the right lower extremity; however, the Board finds that to assign additional separate disability ratings for the conditions listed above as asserted by the Veteran would constitute pyramiding, which is specifically prohibited by regulation.  See 38 C.F.R. § 4.14.  

Thus, the Board finds that the Veteran is entitled to an additional 20 percent disability rating for moderate sciatic radiculopathy of the right lower extremity since November 12, 2013, and to that extent only, the claim is granted.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 20 percent for a low back disability for the entire period on appeal.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


IV.  Other Considerations - Extraschedular/TDIU

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the schedular evaluations assigned for the Veteran's low back disability are adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the disability based upon limitation of range of motion and painful motion.  Additionally, the Board has herein granted a separate compensable rating for manifestations of neurological abnormality, specifically a moderate sciatic radiculopathy of the right lower extremity, related to the Veteran's service-connected low back disability.  Moreover, the Veteran has not argued that her symptoms are not contemplated by the rating criteria; rather, she has merely disagreed with the assigned disability ratings for her level of impairment.  Nor has she alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  

Finally, although the Veteran has asserted that her low back, right knee, and right ankle disabilities have functional impact upon her employment, the Veteran has not contended, and the evidence does not otherwise indicate, that her service-connected disabilities have rendered her unemployable.  The Board acknowledges that the Veteran has reported that she can no longer work as a floor nurse and is limited to working at a desk as a telehealth nurse; moreover, this has been confirmed in multiple VA examinations.  However, there is no indication that the Veteran's service-connected disabilities prevent her from securing or following a substantially gainful occupation.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  



ORDER

Service connection for a right ankle disability, to include as secondary to a service-connected low back disability, is granted.  

Service connection for a right knee disability, to include as secondary to a service-connected low back disability, is granted.  

An initial rating in excess of 20 percent for a low back disability is denied.  

A separate 20 percent disability rating for moderate radiculopathy of the sciatic nerve is granted, effective November 12, 2013.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


